Citation Nr: 0429481	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  97-20 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from June 1944 to December 
1945.  He died in June 1987, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  For good cause shown, the appellant's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board notes that the RO seems to have made an implicit 
determination that new and material evidence was received 
regarding the cause of death claim in that it adjudicated the 
merits of the underlying claim.  Despite this implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The record reflects that the veteran's service medical 
records appear to have been destroyed in a fire.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

As an additional matter, the Board notes that the appellant's 
representative contended in a September 2004 statement that 
she had raised a claim of clear and unmistakable error (CUE) 
regarding a May 1985 rating decision's denial of service 
connection for residuals of frozen feet.  Since this issue 
was not addressed below, it is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for the cause of 
the veteran's death by a January 1991 rating decision.  The 
appellant was informed of this decision as well as her right 
to appeal by correspondence dated in February 1991, and she 
did not appeal.

3.  The evidence submitted to reopen the claim of service 
connection for the cause of the veteran's death either does 
not bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.

4.  The veteran did not have a permanent total service-
connected disability in existence at the date of death and he 
did not die as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 1310, 1312, 5103, 5103A, 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (1997); 38 C.F.R. §§ 
3.159, 3.312 (2004).

2.  The required conditions for eligibility for dependents' 
educational assistance have not been met.  38 U.S.C.A. 
§§ 3500, 3501, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the appellant has contended that the veteran's death 
was due to tobacco use and/or nicotine dependence incurred 
while on active duty.  The RO sent correspondence to the 
appellant in August 1997 which requested details about the 
veteran's smoking history, indicated that she should provide 
medical evidence showing that his death was the direct result 
of the in-service use of tobacco products or the direct 
result of nicotine dependence held to have been acquired in 
service, that she should identify any relevant medical 
evidence regarding the veteran, indicated that VA would 
request any such records, and that she should obtain and 
submit any such evidence.  

Further, the RO sent correspondence to the appellant in 
February 2003 and February 2004 which, together, noted the 
VCAA, addressed the requirements for establishing service 
connection for the cause of the veteran's death, informed the 
appellant of what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or to submit any 
evidence in her possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

Moreover, the appellant has been provided with a copy of the 
appealed rating decision, the May 1997 Statement of the Case 
(SOC), as well as the Supplemental Statements of the Case 
(SSOCs) promulgated in February 1998 and February 2004 which 
provided her with notice of the law and governing regulations 
regarding her case, as well as the reasons for the 
determinations made with respect to her claims.  Therefore, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate these claims and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the appellant has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  In pertinent part, the record reflects that the 
veteran's service medical records are not available, and that 
they may have been destroyed in a fire.  Further, the 
appellant and her representative have had the opportunity to 
present evidence and argument in support of her claims.  
Under the law, neither a medical examination nor medical 
opinion is required in the context of new and material 
evidence claims; such development is only required if new and 
material evidence has been received.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. at 45,628.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

The Board acknowledges that the RO did not specifically 
inform the appellant that new and material evidence was 
required in the instant case.  However, her representative 
noted in a September 2004 statement that this claim had been 
previously denied in January 1991, and that she requested the 
claim be reopened in August 1996.  Moreover, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  Further, the appellant was notified of what evidence 
was necessary to support her underlying claim of service 
connection for the cause of the veteran's death, and the 
Board notes that such evidence would tend to be new and 
material under the circumstances of this case.  Accordingly, 
the appellant is not prejudiced by the Board's decision to 
proceed with adjudication of the new and material evidence 
issue.  See Bernard, supra.

With respect to the claim of entitlement to education 
assistance under Chapter 35, Title 38, the Board notes that 
the VCAA made no changes to the law regarding the 
qualifications for such benefits.  The appellant was informed 
of these requirements by the February 1997 rating decision, 
as well as the SSOCs promulgated in February 1998 and 
February 2004.  Furthermore, as the law and not the facts is 
dispositive on this issue, there does not appear to be any 
reasonable possibility that any additional assistance would 
aid in substantiating the appellant's claim.  In VAOPGCPREC 
5-2004 (July 23, 2004) VA's Office of General Counsel held 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based 
on the application of the law to undisputed facts.  
Similarly, the Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

I.  Cause of Death

Background.  Service connection was previously denied for the 
cause of the veteran's death by a January 1991 rating 
decision.  The appellant was informed of this decision as 
well as her right to appeal by correspondence dated in 
February 1991, and she did not appeal.

The evidence of record at the time of the January 1991 rating 
decision includes military service records, post-service 
medical records of the veteran which cover a period from 1980 
to 1985, statements from the veteran and the appellant, and 
the veteran's death certificate.

In February 1985, the National Personnel Records Center 
(NPRC) indicated that the veteran's service medical records 
were unavailable, and they may have been destroyed in a fire.

A July to August 1980 VA hospitalization report reflects that 
the veteran was admitted for a left body focal seizure.  He 
reported a history of peripheral vascular disease with 
intermittent claudication of both buttocks, weakness, and 
impotence.  His family history was significant for 
hypertension and myocardial infarctions as well as strokes.  
In addition, he reported that he did not drink or smoke.  
Diagnoses from this hospitalization were right hemisphere 
cerebral infarction, mutlifocal; peripheral vascular disease; 
and adult onset diabetes mellitus.

A March to September 1982 VA hospitalization report shows 
diagnoses of peripheral vascular disease, treated with left 
below the knee amputation; ulcer on the heel of right foot; 
adult onset diabetes mellitus with diabetic retinopathy; 
ischemic heart disease, with history of congestive heart 
failure; myocardial infarction in 1981; status-post stroke 
syndrome of right cerebral hemisphere in 1980, with mild 
residual left hemiparesis; seizure disorder, most likely 
secondary to stroke; and cataracts.  

A September to October 1984 VA hospitalization report notes 
that the veteran was initially admitted with chief complaint 
of jaundice, fever, and chills.  It was also noted that his 
past medical history was significant for atherosclerotic 
heart disease with history of myocardial infarction times 2 
and congestive heart failure.  Diagnoses were ascending 
cholangitis with colecystitis; amaurosis fugax; 
cerebrovascular disease with carotid stenosis; congestive 
heart failure; liver abscess; non-insulin dependent diabetes 
mellitus; status-post cerebrovascular accident with left 
hemiparesis; and old myocardial infarction times 2.

A February 1985 VA medical examination, done in conjunction 
with the veteran's claim of entitlement to nonservice-
connected pension, noted that he complained, in part, of 
blood clots, as well as circulation problems since discharge 
from service.  Diagnoses following examination of the veteran 
included arteriosclerotic heart disease with intermittent 
congestive heart failure and history of 2 episodes of 
myocardial infarction in 1981, and residual angina on 
exertion.  Moreover, it was noted that performance of usual 
activities of daily living might at times produce angina, and 
that exertion, emotional stress occurring, or similar 
activities usually produced symptoms of angina and dyspnea.  
His prognosis was guarded, and his functional classification 
was Class III.

The veteran's death certificate reflects that he died in June 
1987, and that his immediate cause of death was an acute, 
massive myocardial infarction, due to or as a consequence of 
arteriosclerotic coronary artery disease of 15 years 
duration.

During his lifetime, the veteran submitted claims of service 
connection for residuals of frozen feet and below-the-knee 
amputation, both of which were denied by a May 1985 rating 
decision.  He had no service-connected disabilities at the 
time of his death.

No competent medical opinion was of record which linked the 
cause of the veteran's death to his period of active duty at 
the time of the January 1991 rating decision.

Although the appellant asserted that the cause of the 
veteran's death was due to his period of active duty, it does 
not appear that she provided any specific allegations as to 
how the veteran's massive myocardial infarction and/or the 
underlying arteriosclerotic coronary artery disease were 
incurred in or aggravated by this service.

The January 1991 rating decision found that the veteran died 
of a heart condition, and that there was no medical evidence 
in the service records which could be associated with the 
cause of death.  

The appellant submitted her application to reopen the claim 
of service connection for the cause of the veteran's death in 
August 1996.  In support of her claim she submitted copies of 
military records which indicate that the veteran was treated 
for trench foot while on active duty.  She asserted that this 
was caused by frozen feet, and that the veteran's trench foot 
and frozen feet and hands were a contributing factor in his 
death.

In additional statements, the appellant asserted that the 
veteran's death was due to tobacco use and/or nicotine 
dependence which was incurred during his active service.  She 
maintained that he did not smoke until service, that when he 
returned from World War II he was a heavy smoker, that he 
tried to quit smoking on more than one occasion, and that it 
was not until he became seriously ill from the effects of 
smoking that he actually quit.  Further, she asserted that 
smoking and the use of tobacco products had a direct link to 
heart disease (atherosclerosis) and that he quit smoking 
approximately 10 years before he passed away.

The RO denied service connection for the cause of the 
veteran's death, finding that there was no medical evidence 
showing that the condition causing death was due to the use 
of tobacco products during service, nor was there medical 
evidence that it was due to nicotine dependence due to the 
use of tobacco products during service.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

The Internal Revenue Service Restructuring and Reform Act, 
dated July 22, 1998, added 38 U.S.C. § 1103, which prohibits 
service connection of death or disability on the basis that 
it resulted from disease or injury attributable to the use of 
tobacco products during the veteran's active service.  The 
Internal Revenue Service Restructuring and Reform Act does 
not preclude service connection for disease or injury which 
became manifest during service or during an applicable 
presumptive period and is applicable to claims filed after 
June 9, 1998.  As the appellant's claim was filed in April 
1998, the Board will adjudicate her claim based upon the law 
that was in effect at that time.

VA Office of General Counsel Precedential Opinion 
(VAOPGCPREC) 19-97 was prepared in response to an inquiry as 
to under what circumstances service connection might be 
established for tobacco-related disability or death on the 
basis that such disability or death was secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  The opinion, in pertinent part, was to the effect 
that, while 38 C.F.R. § 3.310 provides for "secondary service 
connection," if a claimant could establish that a disease or 
injury resulting in disability or death was a direct result 
of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to, for 
example, lung cancer, service connection might be established 
without reference to 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The General Counsel, in the 1997 opinion, cited a prior 1993 
General Counsel opinion which held that whether nicotine 
dependence was a disease for compensation purposes was a 
matter to be resolved by adjudicative personnel based on 
accepted medical principles.  The threshold question was 
whether nicotine dependence could be considered a disease 
within the meaning of the veterans' benefit laws; and in that 
regard, it referred to further VA guidelines which held in 
the affirmative.  See VAOPGCPREC 2-93, dated January 13, 
1993.

The 1997 General Counsel opinion further noted that secondary 
service connection could only be awarded if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use were the proximate cause of the disability or 
death that was the basis of the claim or claims and that the 
issue of proximate cause was a question of fact to be 
determined from the evidence on file.  The 1997 General 
Counsel opinion also noted the potential for an intervening 
or a supervening cause of injury or disease which might act 
to sever the proximate and causal connection between the 
original act and the subsequent injury or disease.

VA's Undersecretary for Health, in a May 5, 1997, memorandum, 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes. Thus, the two principal 
questions which must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.

In determining whether secondary service connection for 
disability attributable to tobacco use subsequent to military 
service is warranted, the first question that must be 
addressed is whether the veteran acquired a dependence on 
nicotine during service.  This is a medical determination 
which must be supported by competent medical evidence.  The 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), at page 243, sets forth the 
criteria for diagnosing substance dependence, as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence might be described as a maladaptive 
pattern of nicotine use leading to clinically significant 
impairment or distress, as manifested by three or more of a 
listing of seven specific criteria occurring at any time in 
the same 12-month period.  Without going into specific 
details, those seven criteria were listed as tolerance, 
withdrawal, use of tobacco in larger amounts or over a longer 
period than was intended, persistent desire or unsuccessful 
efforts to cut down or control nicotine use, devotion of a 
great deal of time in activities necessary to obtain or use 
nicotine, relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service use of tobacco products was the proximate 
cause of the disability or death upon which the claim was 
predicated.  As discussed above, a supervening cause of such 
disability or death, such as exposure to environmental 
toxins, etc., might preclude service connection.  Likewise, a 
nicotine-dependent individual might have a full remission of 
dependency after service and then resume use of tobacco 
products.

In Davis v. West, 13 Vet. App. 178 (1999), the Court held 
that in order for a claim for service connection based on 
smoking to be warranted on a direct basis, there must be 
medical evidence that the claimed condition resulted from in-
service smoking.  The Court went on to hold that in order for 
a claim of secondary service connection from smoking to be 
warranted, there must be a competent diagnosis of nicotine 
addiction in service.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the appellant's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death.

The record indicates that the claim was previously denied in 
January 1991 due to the lack of evidence linking the massive 
myocardial infarction which caused the veteran's death, as 
well as the underlying arteriosclerotic coronary artery 
disease, to his period of active service.  No competent 
medical opinion was of record at the time of the prior denial 
that supported such a finding, and the evidence of record 
indicated that the veteran's heart problems were first 
diagnosed decades after his period of active service in the 
1980s.

Here, the evidence submitted in support of the appellant's 
application to reopen include military records indicating the 
veteran was treated for trench foot during active service, 
the appellant's assertions that trench foot and frozen feet 
contributed to the veteran's death, and the appellant's 
assertions that the veteran's heart problems were due to 
tobacco use and/or nicotine dependence which was incurred 
during active service.  The Board notes that this evidence is 
"new" to the extent it was not of record at the time of the 
prior denial.  However, in this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Nothing on file shows that the appellant has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, her contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  Inasmuch as no competent medical evidence has 
been received which supports the appellant's assertions, the 
Board finds that it does not provide a "more complete 
picture" of the circumstances surrounding the veteran's 
death, and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, it does not constitute new and material evidence 
pursuant to 38 C.F.R. § 3.156(a).

Since no other evidence has been submitted in support of this 
claim, the Board must conclude that new and material evidence 
has not been received, and the claim must be denied.  By this 
decision, the Board does not wish to convey any lack of 
sympathy to the appellant for her loss.  However, as detailed 
above, there is no evidence of record which would allow the 
Board to consider the merits of the underlying claim.

Inasmuch as the appellant has not submitted new and material 
evidence in support of her application to reopen, the Board 
does not have jurisdiction to consider the claim or to order 
additional development.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).


II.  Chapter 35 Education Benefits

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, a surviving spouse 
of the veteran will have basic eligibility for benefits where 
the veteran had a permanent total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a).  

In this case, the veteran had no service-connected 
disabilities at the time of his death.  Thus, it is axiomatic 
that he did not have a permanent total service-connected 
disability at the time of his death.  Moreover, as decided 
above, new and material evidence has not been received to 
reopen the prior denial of service connection for the cause 
of the veteran's death; his death is not service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.  Therefore, her 
claim must be denied as a matter of law.  See Sabonis, supra 
(when the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the benefit sought on appeal is 
denied.  

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



